        Case 3:19-cr-00095-BAJ-EWD        Document 63     04/30/21 Page 1 of 6



                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA CRIMINAL ACTION

 VERSUS

 SEDRICK TASCO NO. 19-00095-BAJ-EWD


                              RULING AND ORDER

      Before the Court is Defendants Motion to Suppress (Doc. 55). The

Government opposes Defendants Motion. (Doc. 57). The matter came before the


Court for an evidentiary hearing. For the reasons stated herein, the Motion is


DENIED.

      I. BACKGROUND

      On July 24, 2019, a Grand Jury returned a four-count Indictment against


Defendant Sedrick Tasco. (Doc. 1). Count One charges Defendant with knowingly

possessing firearms after previously being convicted of a crime punishable by

imprisonment for a term exceeding one year, in violation of 18 U.S.C. § 922(g)(l).

(Id.). Count Two charges Defendant with knowingly and intentionally possessing

with the intent to distribute heroin, marijuana, cocaine, and cocaine base in violation

of 21 U.S.C. § 841(a)(l). (Id.). Count Three charges Defendant with knowingly

possessing firearms in furtherance of a drug-trafficking crime, in violation of


18U.S.C. § 924(c)(l)(A). (Id.). Count Four charges Defendant with knowingly and
        Case 3:19-cr-00095-BAJ-EWD        Document 63     04/30/21 Page 2 of 6



intentionally possessing Oxycodone, hydrocodone, and Alprazolam, in violation of


21 U.S.C. § 844(a). (Id.).

      The Court previously denied Defendant's initial Motion to Suppress, wherein

Defendant sought to suppress all inculpatory statements obtained as a result of and

during his arrest based on the argument that he was not advised of his right to

remain silent or to have his attorney present during questioning. (Doc. 28).


      In the instant Motion to Suppress, Defendant seeks to suppress evidence seized

as a result of an allegedly "illegal warrant" executed at Defendant's residence.


(Doc. 55, p. 1). Defendant argues that on November 14, 2018, law enforcement Agents


searched his residence based on a search warrant issued by a Louisiana state district


court judge. (Id,). Defendant argues that the Affidavit undergirding the search

warrant did not provide probable cause. (Id.).


      The Government opposes Defendant's Motion, arguing that the state warrant


application was sufficient. (Doc. 57). The Government asserts that the state district

judge who granted the search warrant was justified in doing so because he had a

substantial basis for concluding that probable cause existed. (Id. at p. 5).

      II. LEGAL STANDARD

      The task of the issuing judge is simply to make a practical, common-sense


decision whether, given all the circumstances set forth in the affidavit before him,

including the "veracity and "basis of knowledge of persons supplying hearsay

information, there is a fair probability that contraband or evidence of a crime will be

found in a particular place. Illinois v. Gates, 462 U.S. 213, 238-39 (1983). The duty
        Case 3:19-cr-00095-BAJ-EWD        Document 63     04/30/21 Page 3 of 6




of a reviewing court is simply to ensure that the judge had a "substantial basis for . .


. conclud[ing]" that probable cause existed. Id.


       A court generally will not second guess the [issuing judge's] determination

regarding the existence of probable cause in granting a search warrant."


United States v. Trejo, 492 F. Supp. 2d 659, 674 (W.D. Tex. 2007), affd,

378 F. App'x 441 (5th Cir. 2010). "Instead, [an issuing] judge's determination on

probable cause is given great deference by the reviewing court,


United States v. Ishmael, 48 F.3d 850, 857 (5th Cir. 1995)[.f Id. (internal quotations

and citations omitted).

      III. DISCUSSION

      The Court finds that the state court judge had a substantial basis for

concluding that probable cause existed for the following reasons.

      First, Defendant argues that the Affidavit did not address the Informant's

credibility. Specifically, Defendant asserts that the Affidavit failed to indicate that

the Informant provided truthful information in the past or was involved in other

controlled buys resulting in the seizure of narcotics. (Doc. 55-1, p. 5). The law,


however, does not require a magistrate judge to only consider information regarding


a possible crime from an informant who previously provided evidence of a crime. The


United States Court of Appeals for the Fifth Circuit has held that "absent specific

reasons for police to doubt his or her truthfulness, an ordinary citizen, who provides


information to police at a crime scene or during an ongoing investigation, may be
         Case 3:19-cr-00095-BAJ-EWD        Document 63   04/30/21 Page 4 of 6




presumed credible without subsequent corroboration." United States v. Blount,


123 F.3d 831, 835 (5th Cir. 1997).

       Second, Defendant contends that although Agent Rivett provided the

Informant with pre-recorded East Baton Rouge Sheriffs Office funds, no reports

indicate that the pre-recorded buy money was retrieved during the search and


seizure of Defendant and his residence. (Doc. 55-1, p. 6). Defendants argument is


unpersuasive. The Affiant would not have been in a position at the time he applied

for the search warrant to determine whether the Defendant was in custody of

pre-recorded "buy money," because when drafting the Affidavit, the search had not


yet been conducted. Whether buy funds were later found on the Defendant is not a


relevant consideration at this juncture.


       Third, Defendant takes issue with the fact that there were no audio or video

recordings to corroborate the word of the Informant. (Id. at p. 7). Additionally,

Defendant argues that the Affidavit lacked information indicating that anyone saw

or monitored an interaction between the Informant and Defendant inside the

residence. (Id. at p. 5).


       In the Affidavit, Agent Rivett attests that he "maintained constant physical

surveillance" as the Informant parked outside the motel, entered the motel room,


exited shortly thereafter, entered his vehicle, and returned to a pre-determined


meeting location. (Doc. 55-2, p. 2). Agent Rivett stated that the Informant then

immediately surrendered an amount of heroin to him. (Id.}. Agent Rivett attested
        Case 3:19-cr-00095-BAJ-EWD        Document 63     04/30/21 Page 5 of 6



that he searched the Informant and his vehicle after completing the controlled buy"

and found him free of additional narcotics, money, or weapons. (Id,).


      Probable cause does not require proof beyond a reasonable doubt; again, an


issuing judge need only have a substantial basis for concluding that a search would

uncover evidence of wrongdoing. United States L>. Peres, 484 F.3d 735, 740


(5th dr. 2007). The Court finds this standard to be satisfied despite the lack of video

or audio surveillance.


      Here, the Affidavit provides the following. The Informant contacted Agent

Rivett and advised him that "Sedrick Tasco" was selling heroin from a motel room in

the HomeTowne Studios located at 11140 N. Boardwalk Dr., Baton Rouge, Louisiana,


70816. (Doc. 55-2, p. 1). Through investigative process, Agent Rivett confirmed the

identity of the individual as the Defendant. (Id.). Additionally, the Informant

positively identified Defendant in a photograph. (Id.).

      On November 14, 2018, Agent Rivett met with the Informant at a

pre-determined meeting location. (Id.). Following a search of the Informant revealing

that he and his vehicle were free of narcotics, money, and weapons, Agent Rivett


provided the Informant with pre-recorded East Baton Rouge Sheriffs Office funds,

Serial numbers JG344699993D, ML32815125F, MH39034095A, MK65568001C, to

purchase the heroin. {Id. at p. 1-2). Following the transaction, the Informant advised


Agent Rivett that he gave the Defendant the pre-recorded funds, and in exchange,


the Defendant provided him with an amount of packaged heroin. (Id. at p. 2). The
        Case 3:19-cr-00095-BAJ-EWD       Document 63     04/30/21 Page 6 of 6



Informant also advised Agent Rivett that there were additional heroin packages for

sale inside the motel room. (Id.).


      Taken together, the Court finds that the state court judge had a substantial

basis for concluding that probable cause existed to justify the issuance of a warrant.

See Illinois v. Gates, 462 U.S. 213, 238-39 (1983). "Probable cause deals (with

probabilities. These are not technical; they are the factual and practical

considerations of everyday life on which reasonable and prudent men, not legal


technicians, act[.F Illinois v. Gates, 462 U.S. 213, 241 (1983) (citing Brinegar v.

United States, 338 U.S. 160, 175 (1949)). Defendant s arguments may be more timely

raised at trial. Accordingly, Defendant s Motion to Suppress (Doc. 55) will be denied.

      IV. CONCLUSION

      Accordingly,

      IT IS ORDERED that Defendant's Motion to Suppress (Doc. 55) is

DENIED.



                                                                ?A
                               Baton Rouge, Louisiana, this <" ' day of April, 2021
                                                     this.


                                                    ^,v

                                       JUDGE BRIAN A^J^CKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




                                          6
